99 F.3d 1158
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Eugene REPCHAK, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 96-3048.
United States Court of Appeals, Federal Circuit.
June 07, 1996.

VACATED.

ON MOTION
ORDER

1
Eugene Repchak moves for reconsideration of the court's March 29, 1996 order dismissing his petition for review for failure to file a brief.  The Department of the Army does not oppose.


2
Repchak has now filed a corrected informal brief and the Department of the Army has filed a response brief.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
Repchak's motion is granted, the court's March 29, 1996 order is vacated, and the mandate is recalled.